Citation Nr: 1412070	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left foot drop disability as secondary to service-connected left sacroiliac joint dysfunction with pelvic tilt.

2.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent disabling for left sacroiliac joint dysfunction with pelvic tilt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1999 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) from January 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  During the pendency of the Veteran's claim, the RO, in a March 2009 rating decision, increased the Veteran's left sacroiliac joint dysfunction with pelvic tilt rating from noncompensable to 10 percent disabling effective from the date of grant of service connection.  In a June 2013 rating decision, the RO increased the Veteran's PTSD rating from 10 percent to 50 percent effective from the date of grant of service connection.

The Veteran was scheduled for videoconference hearing in November 2013, to which she failed to report.  However, her accredited representative presented arguments on her behalf.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD Rating

The Veteran is service connected for PTSD (claimed as a panic disorder) evaluated as 50 percent disabling effective from August 2009.  

The most recent VA examination is from September 2009, at which time the examiner noted that the Veteran's symptoms were "mild" and assigned her a GAF score of 70-75. 

The claims file includes August 2010 correspondence from Dr. J. Butler, Bremerton VA clinic, in which he stated that in the "last few months", the Veteran's fear of leaving her residence has increased substantially.

A September 10, 2012 VA record reflects that the Veteran reported extreme panic in public places, but that she volunteers at her child's school every day, and attends football games on the weekend.  She was assigned a GAF score of 55, indicative of an increase in severity of her symptoms since the 2009 VA examination.

The Veteran was scheduled for a June 5, 2013 examination to determine the extent of her symptoms, to which she failed to report.  A VA Form 21-0820 (Report of General Information), dated June 11, 2013,  reflects that the Veteran reported that she had informed QTC that she would be unable to make her June 5, 2013 appointments because she was out of town on that date.  She reported that she had called prior to the appointment to inform QTC.  It was noted on the VA Form 21-0820 that the Veteran "needs these appointment rescheduled".

In her VA Form 9, dated June 26, 2013, the Veteran stated that she was unable to attend June 5, 2013 examinations because she received the notice of the report on the day of the exam.  She again requested that the examinations be rescheduled.  

The Veteran's accredited representative stated at the November 2013 Board hearing that the Veteran is undergoing continual psychiatric care.  The representative further indicated that the Veteran suffers from acute acrophobia and cannot do her own shopping.  (Acrophobia is a fear of heights; the Veteran has indicated that she has panic on stairs due to an in-service fall.)  The representative also stated that the Veteran has agoraphobia (a fear of being in public places).

Based on the evidence, which indicates that the Veteran's symptoms have increased, and the fact that she had requested that her examination be rescheduled, the Board finds that the Veteran should be scheduled for a VA or QTC examination to determine the current extent of her PTSD. 

Social Security Administration (SSA) correspondence dated in February 2011 reflects that the Veteran is in receipt of SSA benefits.  The June 2013 statement of the case (SOC) reflects that the RO had not received a response to an earlier request for SSA records.  The Board finds that VA should again attempt to obtain all pertinent SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   

Left Sacroiliac Joint Dysfunction with Pelvic Tilt Rating

The Veteran is service connected for left sacroiliac joint dysfunction with pelvic tilt evaluated as 10 percent disabling effective from July 2007.  

A February 16, 2012 record from Dr. S. Gill of Kingston Crossing Wellness reflects that the Veteran was seen in December 2011 and noted to have an obvious limp in her gait, and that she had reported pain and muscle spasm. 

A February 29, 2012 QTC examination report reflects that the Veteran had a left shoe insert due to a functionally shorter left leg.  No other assistive device was used.  It was noted that the Veteran was unable to stand long periods of time due to the left SI joint and gluteal pain.  It was further noted that an MRI was needed to rule out a soft tissue tumor or cyst.  

The Veteran was scheduled for a June 5, 2013 examination to determine the extent of her symptoms, to which she failed to report.  As noted above, the Veteran has indicated that she was unable to attend examinations scheduled for that date and requested that they be rescheduled.  The Board finds that VA should schedule the Veteran for another examination.

In addition, SSA records may be useful to the Board in adjudicating the Veteran's claim, and VA should make another attempt to obtain them. 

Service Connection for Left Foot Drop

The Veteran has indicated that she has a left foot drop.  A December 2007 VA examination report reflects that the Veteran does not have foot drop. 

In a May 2009 statement (VA Form 21-4138), the Veteran reported that she has left foot drop caused by her sacroiliac disability.  The clinical evidence of record does not indicate a current diagnosis of left foot drop; however the representative stated that the Veteran has indicated that it has "gotten worse and her primary care physician has documented that." (See Board hearing transcript, page 6.)

A March 2012 VA clinical record reflects that the Veteran had low back pain with left sciatica to the foot.  As the Veteran's claim for an increased rating for her left sacroiliac joint is being remanded for another examination, the Board finds that a clinical opinion as to whether she has left foot drop should also be obtained.  If the Veteran has left foot drop, the clinician should opine as to whether it is as likely as not, that it is caused by, or aggravated by, her service-connected disability.  (In addition, as noted above, the Veteran has indicated that she was unable to attend the June 2013 scheduled examination and requested that it be rescheduled.)

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to service connection for left foot drop as secondary to a service connected disability in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2013), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Request the appellant to complete a VA Form 21-4142, Authorization and Consent to Release Information, for all treatment providers for mental health, left sacroiliac disability, and left foot drop.  After obtaining a completed VA Form 21-4142, attempt to obtain all pertinent medical records.  

Request the appellant to identify all VA facilities from which she has received treatment for mental health, left sacroiliac disability, and left foot drop.  After obtaining this information, attempt to obtain all pertinent medical records, to include from Loma Linda VAMC and the Bremerton VA clinic.  

3.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and the decision which awarded the Veteran SSA disability benefits, including all medical records used to make the decision.  If no SSA records are available, a formal finding of unavailability should be associated with the claims file. 

4.  Schedule the Veteran for a mental health examination to determine the extent of her current PTSD disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should differentiate, if possible, those mental health symptoms, if any, which are not related to the Veteran's service-connected PTSD.  

5.  Schedule the Veteran for an examination to determine the extent of her current left sacroiliac joint dysfunction with pelvic tilt and to determine whether she has left foot drop.  The examiner should perform all necessary diagnostic tests (to include an MRI, if deemed warranted, as noted by the February 2012 QTC examiner), and report all clinical manifestations in detail.

If the Veteran has a left foot drop, the clinician should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has left foot drop causally related to, or aggravated by, her left sacroiliac joint dysfunction with pelvic tilt.  Any opinion should include a complete rationale.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


